21-2924
   In the Matter of M.M.


                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
ASUMMARY ORDER@). A PARTY CITING A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for the Second Circuit,
   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City
   of New York, on the 18th day of May, two thousand twenty-two.

   PRESENT:
                           DENNY CHIN,
                           RICHARD J. SULLIVAN,
                           STEVEN J. MENASHI,
                                Circuit Judges.
   _____________________________________

   IN THE MATTER OF M.M.,

                           Plaintiff-Appellant,

                  v.                                             No. 21-2924

   THE NEW YORK STATE COURT OF APPEALS, THE
   STATE OF NEW YORK SUPREME COURT,
   Appellate Division Third Judicial
   Department, THE ATTORNEY GRIEVANCE
COMMITTEE OF THE SUPREME COURT, Appellate
Division Third Judicial Department,

                 Defendants-Appellees. ∗
_____________________________________

FOR PLAINTIFF-APPELLANT:                                       David B. Cabaniss, Cabaniss Casey
                                                               LLP, Albany, NY.

FOR DEFENDANTS-APPELLEES:                                      Sarah L. Rosenbluth, Assistant
                                                               Solicitor General, Victor Paladino,
                                                               Senior Assistant Solicitor General,
                                                               Barbara D. Underwood, Solicitor
                                                               General, for Letitia James, Attorney
                                                               General of the State of New York,
                                                               Albany, NY.



           Appeal from a judgment of the United States District Court for the Northern

    District of New York (Mae A. D’Agostino, Judge).


           UPON        DUE       CONSIDERATION,              IT     IS    HEREBY        ORDERED,

    ADJUDGED, AND DECREED that the judgment of the district court is

    AFFIRMED.

           Plaintiff-Appellant M.M., an attorney licensed to practice law in the State of

    New York, appeals the district court’s dismissal of his complaint alleging causes

    of action against various judicial authorities responsible for overseeing the process

    by which attorneys are disciplined in New York. In 2017, Defendant-Appellee


∗
    The Clerk of Court is respectfully directed to amend the official case caption as set forth above.
                                                     2
Attorney Grievance Committee of the Supreme Court, Appellate Division, Third

Judicial Department (the “Grievance Committee”), alleged that M.M. had engaged

in professional misconduct, principally by abiding a conflict of interest during the

course of a child-custody dispute. The Appellate Division, Third Department

(“Third Department”), censured him for this conduct in 2018, ordering him to

undergo continuing legal education and pass an ethics exam. The New York

Court of Appeals declined to hear M.M.’s appeal of that sanction.

      M.M. commenced this suit against the Grievance Committee, the Third

Department, and the New York Court of Appeals on January 15, 2021, asserting

under 42 U.S.C. § 1983 that the Defendants-Appellees violated his Fourteenth

Amendment Due Process rights by (1) disciplining him for violating New York

Rules of Professional Conduct that are unconstitutionally vague, (2) using the

preponderance-of-the-evidence standard rather than a more demanding one to

assess whether he violated any ethical rule, (3) failing to set forth sufficient

findings of fact, and (4) not granting him a discretionary appeal from the Third

Department’s sanction (which M.M. alleges also violated a state statute).       He

additionally requested a declaratory judgment that he did not violate any New

York Rule of Professional Conduct.



                                         3
      The district court concluded that state sovereign immunity bars M.M.’s suit

against these state-entity defendants and accordingly dismissed his claims in their

entirety. It also held, alternatively and independently, that the Rooker-Feldman

doctrine and the doctrine of res judicata each bar this suit because M.M. litigated

or could have litigated these same issues before the New York state courts that

disciplined him, where he was the losing party.

      On appeal, M.M. argues that the district court erred with respect to each of

its conclusions. Because we agree with the district court’s principal holding that

it lacked jurisdiction in light of New York State’s sovereign immunity, we reach

only the first of the district court’s holdings.     We review the district court’s

dismissal of a complaint de novo. See SM Kids, LLC v. Google LLC, 963 F.3d 206,

210–211 (2d Cir. 2020).

      “While the [Eleventh] Amendment by its terms does not bar suits against a

State by its own citizens,” the Supreme Court “has consistently held that an

unconsenting State is immune from suits brought in federal courts by her own

citizens as well as by citizens of another State.” Edelman v. Jordan, 415 U.S. 651,

662–63 (1974). Under the so-called Ex parte Young exception, into which M.M.

attempts to fit his claims, a suit may proceed if the plaintiff seeks to enjoin a state



                                          4
official from engaging in an ongoing violation of federal law and requests relief

that is prospective, rather than retrospective. See Verizon Md. Inc. v. Pub. Serv.

Comm’n, 535 U.S. 635, 645–46 (2002) (citing, inter alia, Ex parte Young, 209 U.S. 123,

129 (1908)).

       As the district court correctly concluded, a Young suit is unavailable here

because M.M. has sued only state entities, not state officials, and Young “has no

application in suits against the States and their agencies, which are barred

regardless of the relief sought.” P.R. Aqueduct & Sewer Auth. v. Metcalf & Eddy,

Inc., 506 U.S. 139, 146 (1993); see also Santiago v. N.Y. State Dep’t of Corr. Servs., 945

F.2d 25, 32 (2d Cir. 1991) (“[A] plaintiff seeking prospective relief from the state

must name as defendant a state official rather than the state or a state agency

directly.”).   In his complaint, M.M. named only units of the New York State

judiciary – the Court of Appeals, the Third Department, and the Grievance

Committee.      In fact, M.M. himself acknowledges in his pleadings that these

defendants “constitute the judicial branch of the New York State government as

established by Article VI of the New York State Constitution.” J. App’x at 8, ¶ 8.

And on appeal, he does not even attempt to challenge the district court’s holding

that he has not named any defendant amenable to suit under Young.



                                            5
       Our cases confirm that these entities are state agencies, and immune from

suit under Young. See, e.g., Loren v. State of New York., 99 F.3d 402, 1995 WL 763009,

at *1 (2d Cir. 1995) (unpublished disposition) (“Loren’s prospective claims against

the . . . New York Court of Appeals must also be dismissed because they do not

conform to the requirement” that a plaintiff “must name as defendant a state

official rather than the state itself or a state agency.”); see also Napolitano v. Saltzman,

315 F. App’x 351, 351 (2d Cir. 2009) (dismissing a similar suit challenging a

disciplinary sanction because “the New York State Appellate Division[] [and] the

Grievance Committee[] . . . enjoy sovereign immunity under the Eleventh

Amendment”). Indeed, the Supreme Court has recently reaffirmed that a Young

suit may not be brought even against individual state-court officials such as judges

and clerks, see Whole Woman’s Health v. Jackson, 142 S. Ct. 522, 531–534 (2021), which

renders such a suit especially inappropriate here against state-court entities.

       We have considered M.M.’s remaining arguments and find them to be

without merit.




                                             6
Because every defendant in this action has state sovereign immunity from suit, the

district court properly dismissed M.M.’s complaint. Accordingly, we AFFIRM

the judgment of the district court.

                                      FOR THE COURT:
                                      Catherine O=Hagan Wolfe, Clerk of Court




                                        7